TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                                        NO. 03-06-00321-CR



                                  Robert Lee Herring, Appellant

                                                   v.

                                    The State of Texas, Appellee




       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
           NO. 58842, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Robert Lee Herring seeks to appeal a judgment of conviction for capital murder. The

trial court has certified that this is a plea bargain case, Herring waived the right of appeal as part of

the plea bargain agreement, and Herring has no right of appeal. See Tex. R. App. P. 25.2(a)(2); see

also Blanco v. State, 18 S.W.3d 218, 220 (Tex. Crim. App. 2000). The appeal is dismissed. See

Tex. R. App. P. 25.2(d).



                                                __________________________________________

                                                G. Alan Waldrop, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed for Want of Jurisdiction

Filed: June 30, 2006

Do Not Publish